Citation Nr: 1532034	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma of the left kidney, as due to herbicide exposure.

2.  Entitlement to service connection for bony metastases, as secondary to renal cell carcinoma.

3.  Entitlement to service connection for muscle metastases, as secondary to renal cell carcinoma.

4.  Entitlement to service connection for a cerebrovascular accident (stroke), as secondary to renal cell carcinoma.

5.  Entitlement to service connection for Type II diabetes mellitus, as due to herbicide exposure.

6.  Entitlement to service connection for the cause of the Veteran's death.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for the spread of cancer, claimed as additional disability due to a spill from renal cell tumor removal at a Department of Veterans Affairs medical clinic on December 13, 2007.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to May 1967.  He also had reserve service from May 1961 to November 1961.  The Veteran died in July 2009.  The Appellant is the Veteran's surviving spouse, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

On her appeals on VA Form 9s dated in February 2011 and August 2012, the Appellant indicated that she desired a Travel Board or Videoconference hearing.  However, in a submission dated in November 2014, the Appellant and her  representative indicated that the Appellant was withdrawing her request for any hearing.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a June 2012 VA medical opinion regarding the claim for entitlement to service connection for Type II diabetes mellitus.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for muscle metastases and a cerebrovascular accident, as secondary to the service-connected renal cell carcinoma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's renal cell carcinoma of the left kidney was etiologically related to service.

2.  The Veteran's bony metastases was related to his service-connected renal cell carcinoma of the left kidney.

3.  Competent and persuasive medical evidence demonstrates that the Veteran did not have Type II diabetes mellitus.

4.  The Veteran died on July [redacted], 2009.  The Veteran's death certificate listed the cause of death as renal cell carcinoma.

5.  The evidence of record reasonably shows that the Veteran's renal cell carcinoma caused his death.

6.  The grant of entitlement to service connection for renal cell carcinoma, bony metastases as secondary to the renal cell carcinoma, and the Veteran's cause of death due to renal cell carcinoma, renders moot the claim for benefits under the provisions of 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Appellant, the Veteran's renal cell carcinoma of the left kidney was related to service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The Veteran's bony metastases was related to the Veteran's service-connected renal cell carcinoma of the left kidney.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.303 (2014).

3.  The criteria for entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309(e), 3.312 (2014).

5.  The claim for compensation benefits under 38 U.S.C.A. § 1151 for the spread of cancer, claimed as additional disability due to a spill from renal cell tumor removal at a Department of Veterans Affairs medical clinic on December 13, 2007, is dismissed as moot. 38 U.S.C.A. § 1151 7105 (West 2014); 38 C.F.R. § 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As will be discussed below, the Board grants service connection for renal cell carcinoma, metastases of the bones, and the Veteran's cause of death.  Such actions represent complete grants of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With respect to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151, the Board grants service connection for renal cell carcinoma, bony metastases, and the cause of the Veteran's death.   This constitutes a complete grant of the benefits sought on appeal and, consequently, the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is rendered moot.  Thus, with respect to these claims, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).

As to the claim for entitlement to service connection for Type II diabetes mellitus under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in November 2008, February 2009, and April 2009.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the RO obtained a VA medical opinion dated in June 2012 regarding the Veteran's claimed Type II diabetes mellitus.  The medical opinion provided was thorough and fully adequate.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Legal Criteria 

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish entitlement to service connection for the cause of a Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

Secondary service connection may be established if a disability is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App.439, 448 (1995).

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including Type II diabetes mellitus, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002); see also 75 Fed. Reg. 81332 (2010).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  




III.  Renal Cell Carcinoma, Bony Metastases, and Cause of Death

The certificate of death indicates that the Veteran died from renal cell carcinoma in July 2009.  Following the Veteran's death, the Appellant timely and properly filed for substitution.  The Appellant contends that the Veteran's death is the result of exposure to the defoliant Agent Orange during his service in the Republic of Vietnam (RVN).  The record shows that the Veteran served in Vietnam from November 1966 to February 1967; therefore, presumed exposure to herbicides, including Agent Orange, is conceded.  

Although presumptive service connection is not warranted because renal cell carcinoma is not among the diseases for which presumptive service connection may be granted, 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e), service connection may still be established with proof of direct causation, see Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In a May 2009 submission, the Veteran's treating physician, Dr. S.A., indicated that she treated the Veteran for his renal cell carcinoma.  Dr. S.A. opined that it was at least as likely as not that the Veteran's renal cell carcinoma could have been a result of his exposure to Agent Orange during his service in the Vietnam Conflict era.

In a medical opinion dated in August 2010, the VA examiner indicated that her review included an extensive electronic literature search involving various medical publications.  She noted that although research has been ongoing regarding adverse health outcomes due to exposures to Agent Orange, there were very few clear links to specific resulting medical conditions.  The examiner noted that no study could be identified which clearly related renal cell carcinoma specifically to Agent Orange exposure.  The examiner indicated that renal cell carcinomas were responsible for 80 to 85 percent of all primary renal neoplasms.  She noted that there were five distinct subtypes.  The examiner indicated that the Veteran was diagnosed with Papillary renal cell carcinoma, which accounts for 10 to 15 percent of renal cancers.  She noted that Papillary renal cell carcinoma occurs in both familial (hereditary) and sporadic forms.  She indicated that because the Veteran had a negative family history of renal cell carcinoma, it was reasonable to conclude that his Papillary renal cell carcinoma was one of the sporadic forms.  The examiner found that risk factors for renal cell carcinoma in general agreement throughout literature included smoking, exposure to cadmium asbestos and petroleum by-products (including trichloroethylene), obesity, analgesic abuse nephropathy, and genetic predisposition.  

The examiner further found that exposure to carcinogens such as trichloroethylene (present in Agent Orange) has been associated with gene mutations which are associated with the pathogenesis of some renal cell carcinomas.  The examiner noted that although presumptive service connection due to herbicide exposure was not warranted, a clear cause-and-effect relationship between renal cell carcinoma and Agent Orange was not necessary to opine likelihood of the relationship.  The examiner therefore opined, after careful review of the medical record and the current medical literature, that it was at least as likely as not (50/50 probability) that this Veteran's renal cell carcinoma was a result of his exposure to Agent Orange in Vietnam.

No VA or other medical opinion of record indicates that the Veteran's renal cell carcinoma was less likely than not to have been related to herbicide exposure.  The Board finds, therefore, that the evidence is at least in equipoise on the question of whether the Veteran's renal cell carcinoma of the left kidney was related to herbicide exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for renal cell carcinoma of the left kidney is warranted.  Having granted service connection for renal cell carcinoma of the left kidney, service connection for cause of death is also warranted.

As to the Veteran's claim for entitlement to service connection for bony metastases, as secondary to his renal cell carcinoma, the evidence shows that the Veteran was diagnosed with renal cell carcinoma with bony metastases.  Specifically, in a VA treatment record dated in December 2008, it was noted that the Veteran had a history of papillary renal cell carcinoma status post partial nephrectomy, now with recurrence of disease with spread to the bone.  In a VA treatment record dated in January 2009, it was noted that the Veteran had a recent diagnosis of bony metastases.  Additionally, in a submission dated in June 2009, Dr. D.P. indicated that the Veteran had been diagnosed with renal cell carcinoma with bony metastasis in January 2009.  

As discussed above, the Board has granted entitlement to service connection for renal cell carcinoma of the left kidney.  Accordingly, the Board concludes that it is at least as likely as not that the Veteran's bony metastases were caused by or proximately due to his service-connected renal cell carcinoma.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bony metastases on a secondary basis is granted.

IV.  Compensation for the Spread of Cancer due to a Spill from Renal Cell Tumor Removal under the Provisions of 38 U.S.C.A. § 1151

The Appellant has also contended that the Veteran's cancer spread throughout his body as a result of the surgical procedure undertaken by VA in the removal of the renal tumor.   The Appellant has submitted a claim based on 38 U.S.C.A. § 1151, as an alternative theory of entitlement to compensation for the spread of renal cell cancer and the cause of the Veteran's death.  In light of the grant of benefits described above, the Board concludes that the Appellant's claim under 38 U.S.C.A. § 1151 is rendered moot.  Entitlement to service connection for renal cell carcinoma, bony metastases, and the cause of the Veteran's death are the greater benefits and encompasses the same disability for which she seeks compensation under 38 U.S.C.A. § 1151.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1151.  Therefore, no case or controversy remains.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Under VA law, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  3 8 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the Board's action, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1151.  Absent a benefit in question, no controversy remains for adjudication.  Therefore, the appeal for this issue is dismissed.

V.  Type II Diabetes Mellitus

The certificate of death indicates that the Veteran died in July 2009.  Following the Veteran's death, the Appellant timely and properly filed for substitution.  The Appellant contends that the Veteran had Type II diabetes mellitus as a result of exposure to the defoliant Agent Orange during his service in the Republic of Vietnam (RVN).  The record shows that the Veteran served in Vietnam from November 1966 to February 1967; therefore, presumed exposure to herbicides, including Agent Orange, is conceded.  

Turning to the evidence, service treatment records were silent for complaints, findings, or diagnosis of diabetes mellitus.  The Veteran's April 1967 examination report indicated that clinical evaluation of the endocrine system was normal; laboratory findings were reported as negative.  

A VA treatment record dated on January 5, 2009 noted, "DM: diet controlled, follow sugars."  This was located in the past medical history portion of the clinical record.  However, this was followed up by an outpatient treatment record dated on January 6, 2009, which affirmatively stated that the Veteran did not have diabetes.  Outpatient treatment records did not show a confirmed diagnosis of Type II diabetes mellitus, but numerous active outpatient medication lists showed the Veteran was using Glucose test strips.

In a VA medical opinion dated in June 2012, the examiner noted that the Veteran's medical records revealed elevated glucose levels with the highest values of 159 on January 29, 2009 and 178 on December 17, 2007 (during a hospitalization).  The examiner found that it was more likely as not that the measurement on January 29, 2009, was not fasting.  The examiner noted that the value on December 17, 2007, was at 4:30 in the morning while hospitalized, and was more likely as not a value taken with the Veteran receiving intravenous (IV) fluid, which commonly contains dextrose (sugar).  The examiner indicated that other glucose values noted throughout the records were mildly elevated to normal, which was consistent with a diagnosis of glucose intolerance. 

The examiner found that the only time the Veteran was noted to be "diabetic" was in a discharge summary note on January 5, 2009, after hospitalization for rectal bleeding.  The examiner noted that the Veteran was admitted on January 5, 2009, and discharged on January 6, 2009.  The examiner noted that when the Veteran was seen in follow-up with his physician on January 6, 2009, the physician noted that the Veteran did not have a diagnosis of diabetes.  The examiner found further that the Veteran himself noted that he was not diabetic.  The examiner indicated that throughout extensive medical records, there was no diagnosis of diabetes documented on the problem list.  The examiner indicated that she was unable to find a hemoglobin A1C measurement in the Veteran's extensive medical records.  The examiner noted that if the Veteran had a diagnosis of diabetes, it would not be standard medical care to not monitor serial hemoglobin A1C measurements.

Therefore, the examiner found that, based on the medical evidence of record, the Veteran did not meet the criteria for a diagnosis of diabetes (fasting blood glucose greater than 126 on two occasions; random blood glucose of greater than 200; hemoglobin A1C greater than 6.5 on two occasions).  The examiner found no objective medical evidence that the Veteran had a diagnosis of diabetes.

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for Type II diabetes mellitus is not warranted.

Service connection for Type II diabetes mellitus is not warranted because the competent and credible evidence of record reflects that the Veteran did not have Type II diabetes mellitus.  While a VA treatment record dated in January 2009 noted "DM: diet controlled," this notation was located in the past medical history portion and was immediately followed-up by an outpatient treatment record dated on January 6, 2009, which affirmatively stated that the Veteran did not have diabetes.  

Moreover, throughout extensive medical records, there was no confirmed, objective diagnosis of diabetes documented on the problem list.  Finally, as discussed above, in a June 2012 VA medical opinion, the examiner found that, based on a thorough review of the medical evidence of record, the Veteran did not meet the criteria for a diagnosis of diabetes (fasting blood glucose greater than 126 on two occasions; random blood glucose of greater than 200; hemoglobin A1C greater than 6.5 on two occasions).  The examiner found no objective medical evidence that the Veteran had a diagnosis of diabetes at any time during the appeal period.

In summary, service connection for Type II diabetes mellitus must be denied on a presumptive and direct basis because the Veteran is not shown to have a Type II diabetes mellitus disability.  Where, as here, the evidence of record contains no competent and credible findings of Type II diabetes mellitus, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for Type II diabetes mellitus must be denied because the first essential criterion for a grant of service connection - evidence of a Type II diabetes mellitus disability - has not been met.

For all the foregoing reasons, the Board finds that service connection for Type II diabetes mellitus is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma, on the basis of substitution, is granted.

Entitlement to service connection for bony metastases, on the basis of substitution, is granted.

Entitlement to service connection for Type II diabetes mellitus, on the basis of substitution, is denied.

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for the spread of cancer, claimed as additional disability due to a spill from renal cell tumor removal at a Department of Veterans Affairs medical clinic on December 13, 2007, is dismissed as moot.





REMAND

Initially, the Board notes that the Veteran claimed entitlement to service connection for muscle metastases and a cerebrovascular accident (stroke) as secondary to the now service-connected renal cell carcinoma.  However, the notification letters that were sent to the Veteran in February 2009, April 2009, and May 2009 were inadequate because they did not address the theory of secondary service connection.  Accordingly, on remand, the Appellant needs to be provided with generic notice of how to establish service connection on a secondary basis, i.e. by showing that the Veteran's service-connected disability either caused or aggravated the claimed conditions.   See generally Kent v. Nicholson, 20 Vet. App. 1, 20 (2006) (observing that incomplete information can render a VCAA notice letter inadequate); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (finding that "generic notice in response to the 'particular type of claim'. . . is all that is required").

As to the Appellant's substituted claim for entitlement to service connection for muscle metastases, as secondary to the now service-connected renal cell carcinoma, the Board notes that it is unclear whether the Veteran had a diagnosis of muscle metastases.  In this regard, various VA treatment records referenced a recurrence of renal cell carcinoma with metastases to the bones.  Although muscle metastases was not specifically referenced, the Veteran was diagnosed with metastatic renal cell carcinoma, and a VA treatment record dated in June 2009 noted "probably early invasion of the upper psoas muscle."  In light of the foregoing, a VA opinion should be obtained to ascertain whether the Veteran had muscle metastases that was related to his now service-connected renal cell carcinoma.

As to the Appellant's substituted claim for entitlement to service connection for a cerebrovascular accident (stroke), as secondary to his now service-connected renal cell carcinoma, the Board notes that the Veteran had a cerebrovascular accident in April 2008.  However, from the evidence of record, it is unclear whether this was related to the Veteran's now service-connected renal cell carcinoma.  Under the duty to assist, a VA opinion should be obtained to ascertain whether the Veteran's cerebrovascular accident (stroke) in April 2008 was related to his now service-connected renal cell carcinoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Provide the Appellant with a VCAA notice letter that 
	advises her of the information and evidence needed to 
	substantiate the claims for service connection for 
	muscle metastases and a cerebrovascular accident 
	(stroke) as secondary to the Veteran's service-
	connected renal cell carcinoma.

2.  Then, the AOJ should obtain an opinion from an 
	appropriate VA examiner regarding the Veteran's 
	claimed muscle metastases.  The claims folder, 
	including a copy of this remand, should be reviewed 
	by the examiner.  
   
   The examiner is asked to review the claims file and
    provide an opinion on whether the Veteran's renal
    cell carcinoma had metastasized to his muscles.

   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

3.   After completing the development in step 1, the AOJ 
	should obtain an opinion from an appropriate VA 
	examiner regarding the etiology of the Veteran's 
	cerebrovascular accident in April 2008.  The claims 
	folder, including a copy of this remand, should be 
	reviewed by the examiner.

	The examiner is asked to review the claims file and
    provide an opinion on whether it is at least as likely
    as not (a 50 percent or greater possibility) that the 
   Veteran's cerebrovascular accident (stroke) in April 
   2008 was caused or permanently aggravated by the 
   Veteran's service-connected renal cell carcinoma of 
   the left kidney.

   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

4.   Thereafter, adjudicate the claims on appeal.  If any of
 	the benefits sought remain denied, provide the 
	Appellant and her representative a supplemental 
	statement of the case after according the requisite time 
	to respond.  The matter should then be returned to the 
	Board for appropriate appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


